388 U. S. 459. Rehearing denied. The per curiam opinion issued in this case on June 12, 1967, is hereby amended to provide that the judgment of the United States Court of Appeals for the Ninth Circuit be vacated rather than reversed, and that the case be remanded to that court in order that it may pass upon the issues in the case not covered by its prior opinion.  The judgment heretofore entered in this case is hereby amended in the same maner.
Mr. Justice Marshall took no part in the consideration or decision of this petition and order.